DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-48 are pending.
Election/Restrictions

Applicant's election with traverse of Group I, claims 1-9, directed to a compound, and the species

    PNG
    media_image1.png
    390
    724
    media_image1.png
    Greyscale
 in the reply filed on 11/29/2021 is acknowledged. The election was made with traverse.
The traversal is on the ground(s) that the examiner provided paragraphs from MPEP to group different inventions but did not provided any reason or examples. Applicant further argues on Group I and IV based on a portion of formula II overlaps with Formula I and therefore can be considered under one group. Applicant then cited MPEP paragraphs for rejoinder, such as if product allowed then rejoinder for the process of making etc.
This is not found persuasive because the examiner provided the reasons. For instance, for Group I and III:

    PNG
    media_image2.png
    225
    688
    media_image2.png
    Greyscale

Further, just because part of formula I of Group I is present in formula II of group IV, doesn’t mean that these are same compounds and the applicant didn’t provide any statement that these are same, similar or any evidence stating the similarity. With regard to rejoinder, if there is found to be any allowable subject matter and the withdrawn claims, for example, are limited to a process of making, the claims will be rejoined and examined further for patentability.
 The requirement is still deemed proper and is therefore made FINAL.
Claims 10-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-9 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1-9 are directed to a compound of Formula (I):

    PNG
    media_image3.png
    749
    831
    media_image3.png
    Greyscale

. 
Thus, claim 1 is drawn to millions of compounds, having one and/or two silicons, wherein each Si is bonded to any metal through O, wherein metal can have oxidation states from +2 to 5, any organic group with any substitution, any ligand L. Further, the unit of Silicon bonded with metal and organic group can vary in number x.  
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (I). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1-9 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by formula (I). The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, especially with respect to organic groups attached to Si, metal and ligands. The specification provides guidance to a limited number of compounds embraced by claim 1; the common structural features in the examples disclosed are: 
R1, R2 and R3 = alkyl or branched alkyls up to 4 Carbon atoms; 
M= as in claims 3 and 4;
L=as in claim 5. 
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements R1, R2, R3, M and L, and substituents, and numbers x embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle (US 10407347 B2).
Boyle discloses compounds such as:

    PNG
    media_image4.png
    437
    672
    media_image4.png
    Greyscale
 which are encompassed by the instant claims (entire patent, especially abstract, columns 3-6 and claims).
For instance, compound [Zr(SST)3OR] with m=1, o1=3, p=4, q=-1, z=-1 and q/z=1 (wherein R= OBut) and [Zr(SST)2(OBut)2(py)] with m=1, o1=2, p=5 and z=-3 and q/z=-3/-2, also M=Zr (linked through O to Si); p=4 or 5; z= -1 for OBut ; R1=R2=R3 of the instant claims =Si(CH3) = a substituent comprising 1 carbon atom; L=OBut and/or py; x=0  (entire patent, especially abstract, columns 3-6 and claims).
Since the cited prior art reads on all the limitations of the instant claims 1-4, these claims are anticipated. 
Allowable subject Matter
The elected species, present allowable subject matter over the prior art on record.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623